DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the communications interface" and “the gaming device.”  There is insufficient antecedent basis for this limitation in the claim. As best understood, Claim 40 should depend from Claim 39 rather than Claim 32.

The remainder of this Office Action is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 30-31, 34-35, 37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, in view of Kossakowski, US 5,753,874.

In Reference to Claim 21
	Burgess et al. teaches A handheld controller for a gaming device (Abstract and Fig. 3), the handheld controller comprising: a central body portion (Fig. 1-3 where as broadly claimed examiner considers the center portion of the controller labeled “14” in Fig. 3 between the paddle levers 11A and 11B to constitute a “central body portion”); a pair of side portions adjacent to the central body portion and on opposing sides of the central body portion (Fig. 3 where, as broadly claimed, examiner considers the left and right sides of the controller positioned under the user’s hands to constitute a pair of side portions), each side portion having a rear facing surface (Fig. 3 which depicts the read of the controller shown in Fig. 1 and 2); a first pedal, disposed along the rear facing surface of a first side portion of the pair of side portions (Fig. 3 ref. 11A and 11B and Par. 58), coupled to a pivot point within the first side portion (Fig. 3 where examiner considers the left and right portions of the controller under the user’s hands and fingers to constitute “side portions” as broadly claimed), such that the first pedal is selectively pivotable between at least (1) a nominal position, (ii) a first position in response to the first pedal being pivoted in a first direction about the pivot point, and (11) a second position (Fig. 3, Fig. 4A-4B, and Par. 58-65 which teach two paddle levers which are manipulated around a pivot point “22” to activate switches located at the top and bottom end of the paddle levers when touched on that side by the user. And Par. 13 and 61 and 65 which teaches that the paddle lever returns to “neutral or rest position” when not actuated by the user); a first position detector positioned on a first side of the pivot point; and a second position detector (Fig. 3, Fig. 4A-4B, and Par. 58-65 which teach the paddle levers which operate switches).
	However, Burgess et al. does not teach where the second position is in response to the first pedal being pivoted in the first direction about the pivot point beyond the first position; or a second position detector positioned on the first side of the pivot point between the first position detector and the pivot point.
	Kossakowski teaches a rocker type switch for operating electrical devices where the second position is in response to the first pedal being pivoted in the first direction about the pivot point beyond the first position; or a second position detector positioned on the first side of the pivot point between the first position detector and the pivot point (Fig. 1, 5-6, and Col. 1 Lines 9-18, “The electrical rocker activated switches are operated by a pivotal action of a rocker operating element, which can be brought into two functional positions in each direction - four functional positions in total.” Col. 2 lines 22-35 which teach a rocker switch with four plungers, two on each side of the pivot, where the plungers are operable to contact switches. And Col. 3 lines 1-19 which teaches that the rocker switch defines four selectable positions as on each side of the rocker, one of the switches requires double the actuation force, i.e. a further movement position of the rocker, in order to actuate. Where as the other switch requires less force and will be actuated in between the neutral position of the rocker and the more forceful switch).
	It would be desirable to modify the device of Burgess et al. to include a four position rocker level as taught by Kossakowski in order to allow the rocker control levers to each provide four different game inputs from the same control lever rather than only two.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. to include a four position rocker level as taught by Kossakowski.

	In Reference to Claim 23
	Burgess et al. and Kossakowski teach where the first pedal is further selectively pivotable into (iv) a third position in response to the pedal being pivoted in an opposing second direction about the pivot point (Kossakowski Fig. 1, 5-6, and Col. 1 Lines 9-18 and Col. 3 lines 1-19 which teach a four position rocker switch with two detected positions on each side of the pivot).

	In Reference to Claim 24
	Burgess et al. and Kossakowski teach a third position detector positioned on an opposing second side of the pivot point and configured to detect when the pedal is selectively pivoted into the third position (Kossakowski Fig. 1, 5-6, and Col. 1 Lines 9-18, Col. 2 lines 22-35 and Col. 3 lines 1-19 which teach four plungers and four contact switches. Two on each side of the pivot).

	In Reference to Claim 25
	Burgess et al. and Kossakowski teach a second pedal disposed along the rear facing surface of a second side portion of the pair of side portions (Burgess et al. Fig. 2-3).

	In Reference to Claim 30
	Burgess et al. and Kossakowski teach haptic feedback element configured to be triggered responsive to the second position detector detecting when the first pedal is selectively pivoted about the pivot point into the second position beyond the first position (Kossakowski Abstract “two exactly definable functional positions in each direction can clearly be felt by the user because of a sharp change in the operating forces during operation of the rocker operating element” where examiner considers the clearly felt positions to constitute a haptic feedback element).

	In Reference to Claim 31
	Burgess et al. teaches where the first side portion has a curved profile; and wherein the first pedal has a corresponding curved profile such that the first pedal is substantially parallel to the first side portion when in the nominal position (As broadly claimed, Burgess et al. Fig. 2, 3, and 4A-B which shows curved side portions of the controller and lever switch with curved edges in profile, where the lever are “substantially” parallel to the side portions of the controller when in the nominal position.).

	In Reference to Claim 34
	Burgess et al. teaches where the first pedal is oriented longitudinally along the first side portion (Fig. 2-3).

	In Reference to Claim 35
	Burgess et al. teaches where the pedal device further includes a resilient element positioned to bias the pedal into the nominal position (Par. 68 “The paddle levers 11A, 11B; 111A, 111B may be substantially rigid and may be biased by one or more spring mechanisms to return to a neutral position when not under load. In some embodiments a spring mechanism may be incorporated into the switch mechanisms).

In Reference to Claim 37
	Burgess et al. teaches wherein the resilient element is a first resilient element positioned proximate the first end of the pedal, further comprising a second resilient element positioned proximate the opposing second end of the pedal (Par. 68 where each of the two switches on either end of the mechanism includes a spring mechanism).

In Reference to Claims 39
Burgess et al. teaches a communications interface configured to facilitate transmitting inputs to a gaming device based on a current position of the first pedal (Abstract Par. 3, 5, 7-8, and 124 which teaches a game controller which communicates with a game console to control a videogame via wired or wireless means, and where the actuation of buttons on the controller are used to control functions of the video game. Further the Abstract and Par. 7 reaches where the actuation of the paddle level duplicates function of the buttons of the controller “for operation of control of the functions of a video game”).

	In Reference to Claim 40
Burgess et al. teaches  where the communications interface includes a wireless communication device configured to facilitate at least one of (1) wirelessly transmitting the inputs to the gaming device or (ii) wirelessly receiving an indication regarding a characteristic within a game operated by the gaming device from the gaming device (Par. 124 “It is envisaged that the controllers may be coupled to a games console or computer by a wired connection or by a wireless connection device” where Burgess teaches sending inputs to a gaming device as described above in reference to claim 39).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, Kossakowski, US 5,753,874, in view of Lyden, US 2018/0207523.

In Reference to Claim 33
Burgess et al. and Kossakowski teaches a device as described above in reference to Claim 21. However, they do not teach where the first pedal is oriented laterally across the first side portion.
Lyden teaches a game controller with paddle levers where the levers are oriented laterally across the side portions of the controller (Fig. 5 and Par. 75).
It would be desirable to modify the device of Burgess et al. and Kossakowski to orient the lever input mechanism laterally across the sides of the controller as taught by Lyden in order to increase the enjoyment of users who, based on the normal grip position of the controller, may find it easier to operate the toggle levers with one finger moving in and out laterally rather than one or two fingers moving up or down vertically to operate all the lever input positions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. and Kossakowski to orient the lever input mechanism laterally across the sides of the controller as taught by Lyden.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, Kossakowski, US 5,753,874, in view of Takebayashi, US 2009/0102628.

In Reference to Claim 36
	Burgess et al. and Kossakowski teaches a device as described above in reference to Claim 35 including a spring to bias the pedal into the nominal position. However, Burgess et al. does not explicitly teach where the spring is a torsion spring.
	Takebayashi teaches an electronic device with user operated controls where a resilient element in the form of a torsion spring is used to bias a rocker input member to a neutral position (Par. 31).
	It would be desirable to modify the device of Burgess et al. and Kossakowski to a include torsion spring as taught by Takebayashi in order to reliably bias the “paddle levers” of Burgess et al. into a neutral position when not operated by the user.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. and Kossakowski to include a torsion spring as taught by Takebayashi.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, Kossakowski, US 5,753,874, in view of Seng, US 2017/0085103.

In Reference to Claim 38
	Burgess et al. teaches a device as described above in reference to Claim 37 including a first and second resilient elements. However, Burgess does not explicitly teach where the resilient elements are linear springs.
	Seng teaches a biasing element for an input element where the resilient element is a linear spring (Par. 71 “When the lateral pressure is removed, the associated linear spring 64, 65, 66 may return the slider button to the nominal deactivated position when the linear spring 64, 65, 66 is uncompressed by the user.”).
	It would be desirable to modify the device of Burgess et al. and Kossakowski to utilize linear springs to bias the paddle levers in order to provide a biasing for via a standard and well known simple spring mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. and Kossakowski to utilize linear springs.

Allowable Subject Matter
Claims 22, 26-29, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 08/12/2022 have been fully considered. Although Claim 21 incorporates limitations from claims previously indicated allowable, the claim scope has been changed in the newly presented claims. New grounds of rejection have been provided to address the new scope of the newly presented claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715